Title: From George Washington to Colonel Elias Dayton, 24 July 1780
From: Washington, George
To: Dayton, Elias


					
						Head Quarters Colo. Deys [Preakness, N.J.]July 24th 1780
						Sir,
					
					I have been for some days past under apprehensions for the safety of your Regiment—It is certainly too much exposed in its present position—I therefore desire that you will remove it some distance into the Country where it may be less exposed and yet answer the purposes for which it was sent into the neighbourhood of Elizabeth Town—It appears to me that West Farms would be a good position as I observed in my letter of the 10th—When you have given the necessary orders for this purpose, you will proceed to Head Quarters—but, before you set off, I wish you to leave such directions with your Son as will enable him to carry on the train of intelligence you are now engaged in. I am Sir Your Most Obet hum. Servt
					
						Go: Washington
					
					
						N.B. The Business of Flags should also be well attended to—to prevent abuses.
						
							G. W——n
						
					
				 